



Exhibit 10.2
INTEL CORPORATION
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INTEL CORPORATION 2006 EQUITY INCENTIVE PLAN
(for RSUs granted on or after February 1, 2017 under the Director OSU program)


1.
TERMS OF RESTRICTED STOCK UNIT

This Restricted Stock Unit Agreement (this “Agreement”), the Notice of Grant
delivered herewith (the “Notice of Grant”) and the Intel Corporation 2006 Equity
Incentive Plan (the “2006 Plan”), as such may be amended from time to time,
constitute the entire understanding between you and Intel Corporation (the
“Corporation”) regarding the Restricted Stock Units (“RSUs”) identified in your
Notice of Grant.
2.
VESTING OF RSUs

Provided that you continuously serve as a member of the Corporation’s Board of
Directors from the Grant Date specified in the Notice of Grant through the
vesting date that is three years and one month after the Grant Date (as
specified in the Notice of Grant), then as of the vesting date the RSUs shall
vest and be converted into the right to receive the number of shares of the
Corporation’s Common Stock, $.001 par value (the “Common Stock”), determined by
multiplying the target number of shares as specified in the Notice of Grant (the
“Target Number of Shares”) by the conversion rate as set forth below, and except
as otherwise provided in this Agreement. If a vesting date falls on a weekend or
any other day on which the Nasdaq Stock Market ("NASDAQ") is not open, affected
RSUs will vest on the next following NASDAQ business day.
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and this Agreement. If your status as a member of the
Corporation’s Board of Directors terminates for any reason except death,
Disablement (defined below) or Retirement (defined below), prior to the vesting
date set forth in your Notice of Grant, your RSUs will be cancelled.
3.
CONVERSION OF RSUs

(a)
The conversion rate of RSUs into the right to receive a number of shares of
Common Stock depends on the “Intel TSR” relative to the “S&P 500 IT TSR” at the
end of the “Performance Period,” as those terms are defined in this Section. The
conversion rate of RSUs into the right to receive a number of shares of Common
Stock will be determined in accordance with following:

(1)
If the Intel TSR and the S&P 500 IT TSR are within 1 percentage point, the
conversion rate will be 100%.

(2)
If the Intel TSR is greater than the S&P 500 IT TSR, the conversion rate will be
100% plus four times the difference in percentage points between the Intel TSR
and the S&P 500 IT TSR; provided that the maximum conversion rate is 200%.

(3)
If the S&P 500 IT TSR is greater than the Intel TSR, the conversion rate will be
100% minus four times the difference in percentage points between the Intel TSR
and the S&P 500 IT TSR. Accordingly, if the S&P 500 IT TSR exceeds the Intel TSR
by 25 or more percentage points, then the conversion rate will be 0%.

(4)
In the event that the conversion rate results in the right to receive a partial
share of Common Stock, the conversion rate will be rounded down so that the RSUs
will not convert into the right to receive the partial share.

By way of illustration, assume the S&P 500 IT TSR is 100% at the end of the
Performance Period in the following examples.
•
If the Intel TSR equals 100.5%, the difference between the Intel TSR and the S&P
500 IT TSR is within 1 percentage point. As a result, the conversion rate is
100%, such that your RSUs convert into the right to receive 100% of the Target
Number of Shares.

•
If the Intel TSR is 105%, the difference between the Intel TSR and the S&P 500
IT TSR is 5 percentage points. As a result, the conversion rate is 120%, such
that your RSUs convert into the right to receive 120% of the Target Number of
Shares.






--------------------------------------------------------------------------------





•
If the Intel TSR is 90%, the difference between the Intel TSR and the S&P 500 IT
TSR is 10 percentage points. As a result, the conversion rate is 60%, such that
your RSUs convert into the right to receive 60% of the Target Number of Shares.

•
If the Intel TSR is 70%, the difference between the Intel TSR and the S&P 500 IT
TSR is more than 25 percentage points. As a result, the conversion rate is 0%,
such that your RSUs convert into the right to receive 0% of the Target Number of
Shares.

(b)
“Intel TSR” is a percentage (to the third decimal point) derived by:

(1)
A numerator that is the difference between the average closing sale price of
Common Stock during the 3 months following and including the Grant Date
subtracted from the average closing sale price of Common Stock during the 3
months prior to and including the end of the Performance Period; and

(2)
A denominator that is the average closing sale price of Common Stock during the
3 months following and including the Grant Date;

provided that, for purposes of calculating Intel TSR, such result shall be
adjusted to reflect that any dividends paid or payable with respect to an
ex-dividend date that occurs during the Performance Period shall be treated as
though they had been reinvested in the Common Stock as of such ex-dividend date
based on the closing sale price of Common Stock on such date.
(c)
“S&P 500 IT TSR” is a percentage (to the third decimal point) derived by:

(1)
A numerator that is the difference between the average closing sale price of the
total return index for the Standard & Poor’s 500 Information Technology Index
(which measure assumes reinvestment of dividends paid on the Standard & Poor’s
500 Information Technology Index) during the 3 months following and including
the Grant Date subtracted from the average closing sale price of the total
return index for the Standard & Poor’s 500 Information Technology Index during
the 3 months prior to and including the end of the Performance Period; and

(2)
A denominator that is the average closing sale price of the total return index
for the Standard & Poor’s 500 Information Technology Index during the 3 months
following and including the Grant Date.

The total return index for the Standard & Poor’s 500 Information Technology
Index shall be as reported by S&P Capital IQ (or such other reporting service as
the Committee may designate from time to time). For the avoidance of doubt, the
companies included in the Standard & Poor’s 500 Information Technology Index
during the 3 months following and including the Grant Date may be different from
the companies included in the index during the 3 months prior to and including
the end of the Performance Period as a result of changes in the composition of
the index made by Standard & Poor’s (or its successor).
(d)
For purposes of determining the Intel TSR:

(1)
Any dividend paid in securities with a readily ascertainable fair market value
will be valued at the market value of the securities as of the ex-dividend date.
Any dividend paid in other property will be valued based on the value assigned
to such dividend by the paying company for tax purposes.

(2)
The Compensation Committee may equitably adjust Intel TSR for equity
restructuring transactions including, but not limited to, a stock split,
combination of shares, extraordinary dividend of cash and/or assets,
recapitalization or reorganization.

(e)
Performance Period is the period beginning with the Grant Date and ending three
years later on the third anniversary of the Grant Date. If the third anniversary
of the Grant Date falls on a weekend or any other day on which the NASDAQ is not
open, the Performance Period will end on the next following NASDAQ business day.
If for any reason the Corporation (including any successor corporation) ceases
to have its stock price quoted on a national securities exchange, the
Performance Period will end as of the last date that the stock price is quoted
on a national securities exchange.

4.
SETTLEMENT INTO COMMON STOCK

Any shares of Common Stock issuable upon the vesting and conversion of the RSUs,
as described in Sections 2 and 3, will be issued or become free of restrictions
as soon as practicable following the vesting date of the RSUs (or, in the event
of vesting acceleration for death, Disablement, or Retirement, the original
vesting date that is three years and one month after the Grant Date (as
specified in the Notice of Grant)), provided that you have satisfied your tax
withholding obligations as specified under Section 9 of this Agreement and you
have completed, signed and returned any documents and taken any additional
action that the Corporation deems appropriate to enable it to accomplish the
delivery of the shares of Common





--------------------------------------------------------------------------------





Stock. The shares of Common Stock will be issued in your name (or may be issued
to your executor or personal representative, in the event of your death or
Disablement), and may be effected by recording shares on the stock records of
the Corporation or by crediting shares in an account established on your behalf
with a brokerage firm or other custodian, in each case as determined by the
Corporation. In no event will the Corporation be obligated to issue a fractional
share.
Notwithstanding the foregoing, (i) the Corporation will not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any laws of the United States or your country of residence or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Corporation’s counsel, is necessary to comply with securities
or other regulatory requirements, and (ii) the date on which shares are issued
or credited to your account may include a delay in order to provide the
Corporation such time as it determines appropriate to calculate Intel TSR and
S&P 500 IT TSR, for the Committee (as defined below) to certify performance
results, to calculate and address tax withholding and to address other
administrative matters. The number of shares of Common Stock into which RSUs
convert as specified in the Notice of Grant will be adjusted for stock splits
and similar matters as specified in and pursuant to the 2006 Plan.
5.
TERMINATION OF SERVICE AS DIRECTOR

Except as expressly provided otherwise in this Agreement, if your term of
service as a director of the Corporation’s Board of Directors terminates for any
reason, whether voluntarily or involuntarily, other than on account of death,
Disablement (defined below) or Retirement (defined below), all RSUs not then
vested shall be cancelled on the date of termination of service
6.
DEATH

Except as expressly provided otherwise in this Agreement, if you die during your
term of service as a member of the Corporation’s Board of Directors, your RSUs
will become vested and will be settled as described in Section 4.
7.
DISABLEMENT

Except as expressly provided otherwise in this Agreement, your RSUs will become
vested and will settle as described in Section 4 if your service as a member of
the Corporation’s Board of Directors terminates due to your Disablement. For
purposes of this Section, “Disablement” will be determined in accordance with
the standards and procedures of the then-current Long Term Disability Plan
maintained by the Corporation and in the event you are not a participant in a
then-current Long Term Disability Plan maintained by the Corporation.
“Disablement” means a physical condition arising from an illness or injury,
which renders an individual incapable of performing work in any occupation, as
determined by the Corporation.
8.
RETIREMENT

Provided you are elected to serve on the Corporation’s Board of Directors at the
Corporation’s annual stockholder meeting immediately following the Grant Date,
if you retire from service as a member of the Corporation’s Board of Directors
at age 72 or more, or with at least seven (7) years of service as a member of
the Corporation’s Board of Directors, your RSUs will become vested and will
settle as described in Section 4.
9.
TAX WITHHOLDING

RSUs are taxable upon vesting (as indicated in your Notice of Grant) or, if
later, the date to which you have deferred settlement of your RSUs. To the
extent required by applicable federal, state or other law, you will make
arrangements satisfactory to the Corporation for the payment and satisfaction of
any income tax, social security tax, payroll tax, social taxes, applicable
national or local taxes, or payment on account of other tax related to
withholding obligations that arise by reason of granting or vesting of RSUs or
sale of Common Stock shares from vested RSUs (whichever is applicable).
The Corporation will not be required to issue or lift any restrictions on shares
of the Common Stock pursuant to your RSUs or to recognize any purported transfer
of shares of the Common Stock until such obligations are satisfied.
Unless provided otherwise by the Committee, these obligations will be satisfied
by the Corporation withholding a number of shares of Common Stock that would
otherwise be issued under the RSUs that the





--------------------------------------------------------------------------------





Corporation determines has a Market Value sufficient to meet the tax withholding
obligations. In the event that the Committee provides that these obligations
will not be satisfied under the method described in the previous sentence, you
authorize UBS Financial Services Inc., or any successor plan administrator, to
sell a number of shares of Common Stock that are issued under the RSUs, which
the Corporation determines is sufficient to generate an amount that meets the
tax withholding obligations plus additional shares to account for rounding and
market fluctuations, and to pay such tax withholding to the Corporation. The
shares may be sold as part of a block trade with other participants of the 2006
Plan in which all participants receive an average price. For this purpose,
"Market Value" will be calculated as the average of the highest and lowest sales
prices of the Common Stock as reported by NASDAQ on the day your RSUs vest. The
future value of the underlying shares of Common Stock is unknown and cannot be
predicted with certainty.
You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Corporation takes or any
transaction pursuant to this Section with respect to any tax withholding
obligations that arise in connection with the RSUs. The Corporation makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the RSUs or the
subsequent sale of any of the shares of Common Stock underlying the RSUs that
vest. The Corporation does not commit and is under no obligation to structure
the RSU program to reduce or eliminate your tax liability.
10.
ELECTION TO DEFER RECEIPT OF RSU SHARES

You may elect to defer receipt of shares of Common Stock relating to an RSU
beyond the vesting dates set forth in your Notice of Grant under the rules and
procedures established separately by the Corporation. That election will allow
you to defer income recognition, until the date on which your service as a
member of the Corporation’s Board of Directors terminates for any reason. Under
Internal Revenue Code Section 409A, the election to defer under this section
must be made in the calendar year prior to the year in which services related to
those RSU’s are first performed. Notwithstanding anything to the contrary in
this Agreement, shares of Common Stock will not be issued and you will not have
any rights of a stockholder in Common Stock issuable under this Agreement to the
extent that you have elected to defer the issuance and receipt of such Common
Stock. If, however, your service as a member of the Corporation’s Board of
Directors terminates prior to the vesting dates set forth in your Notice of
Grant, any shares that would not have vested on your date of termination will be
cancelled regardless of your election. Notwithstanding your election to defer
made in the calendar year prior to grant, the Corporation is not obligated to
make a grant in any future year or in any given amount and should not create an
expectation that the Corporation might make a grant in any future year or in any
given amount.
11.
RIGHTS AS A STOCKHOLDER

Your RSUs may not be otherwise transferred or assigned, pledged, hypothecated or
otherwise disposed of in any way, whether by operation of law or otherwise, and
may not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, hypothecate or otherwise dispose of your RSUs other than as
permitted above, will be void and unenforceable against the Corporation.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and satisfaction of all
other conditions to the issuance of those shares as set forth in this Agreement.
RSUs will not entitle you to any rights of a stockholder of Common Stock and
there are no voting or dividend rights with respect to your RSUs. RSUs will
remain terminable pursuant to this Agreement at all times until they vest and
convert into shares.
12.
AMENDMENTS

The 2006 Plan and RSUs may be amended or altered by the Committee or the Board
of Directors of the Corporation to the extent provided in the 2006 Plan.
13.
DATA PRIVACY

You explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this document
and any other RSU grant materials (“Data”) by and among, as applicable, the
Corporation, the Subsidiary that employs you and any other Subsidiary for the
exclusive purpose of implementing, administering and managing your participation
in the 2006 Plan.







--------------------------------------------------------------------------------





You hereby understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Corporation, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor for
the purpose of implementing, administering and managing the 2006 Plan. You
hereby understand that Data will be transferred to UBS Financial Services Inc.,
and any other third parties assisting in the implementation, administration and
management of the 2006 Plan, that these recipients may be located in your
country or elsewhere, and that the recipient’s country (e.g., the United States)
may have different data privacy laws and protections than your country. You
hereby understand that you may request a list with the names and addresses of
any potential recipients of the Data by contacting your local human resources
representative. You authorize the Corporation, UBS Financial Services Inc., and
any other possible recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the exclusive purpose of implementing,
administering and managing your participation in the 2006 Plan, including any
requisite transfer of such Data as may be required to another broker or other
third party with whom you may elect to deposit any shares of Common Stock
acquired under your RSUs. You hereby understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the 2006 Plan. You hereby understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative.


Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Subsidiary that
employs you will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Corporation would not be able
to grant you RSUs or other equity awards or administer or maintain such awards.
Therefore, you hereby understand that refusing or withdrawing your consent may
affect your ability to participate in the 2006 Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you hereby
understand that you may contact the human resources representative responsible
for your country at the local or regional level.


14.
THE 2006 PLAN AND OTHER TERMS; OTHER MATTERS

(a)
Certain capitalized terms used in this Agreement are defined in the 2006 Plan.
Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Notice of Grant. You hereby acknowledge
that a copy of the 2006 Plan has been made available to you.

The grant of RSUs to you in any one year, or at any time, does not obligate the
Corporation to make a grant in any future year or in any given amount and should
not create an expectation that the Corporation or any Subsidiary might make a
grant in any future year or in any given amount.
(b)
To the extent that the grant of RSUs refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof will be utilized for
delivery upon vesting in accord with the terms hereof.

(c)
Notwithstanding any other provision of this Agreement, if any changes in law or
the financial or tax accounting rules applicable to the RSUs covered by this
Agreement will occur, the Corporation may, in its sole discretion, (1) modify
this Agreement to impose such restrictions or procedures with respect to the
RSUs (whether vested or unvested), the shares issued or issuable pursuant to the
RSUs and/or any proceeds or payments from or relating to such shares as it
determines to be necessary or appropriate to comply with applicable law or to
address, comply with or offset the economic effect to the Corporation of any
accounting or administrative matters relating thereto, or (2) cancel and cause a
forfeiture with respect to any unvested RSUs at the time of such determination.

(d)
Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intel Corporation, a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the RSUs granted hereunder will be brought in the state or federal courts of
competent jurisdiction in the State of California.






--------------------------------------------------------------------------------





(e)
Copies of Intel Corporation's Annual Report to Stockholders for its latest
fiscal year and Intel Corporation's latest quarterly report are available,
without charge, at the Corporation's business office.








